1

2

3

4

5

6

7

8

9                               UNITED STATES DISTRICT COURT

10                             EASTERN DISTRICT OF CALIFORNIA

11

12    CALIFORNIA SPORTFISHING                     No. 2:16-cv-01595-MCE-EFB
      PROTECTING ALLIANCE,
13
                       Plaintiff,
14                                                ORDER
            v.
15
      FOREVER RESORTS, LLC; LAKE
16    OROVILLE MARINA, LLC; REX
      MAUGHAN; and BILL HARPER,
17
                       Defendants.
18

19

20         Having reviewed Plaintiff’s Response (ECF No. 58) to this Court’s Order to Show

21   Cause (“OSC”) (ECF No. 57), the Court now DISCHARGES that OSC. The parties’

22   settlement has already been REJECTED (ECF No. 54) pending provision of support for

23   the included fees, and there is thus no need for the settlement to be withdrawn.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                  1
1           Not later than thirty (30) days following the date this order is electronically filed,

2    the parties are directed to file either: (1) a new settlement, either omitting a fee request

3    or explaining the justification for requested fees, for the Court’s consideration; or (2) a

4    Joint Status Report advising the Court that the parties are ready to proceed to trial.

5    Failure to timely respond to this Order will result in the dismissal of this action with

6    prejudice upon no further notice to the parties.

7           IT IS SO ORDERED.

8    Dated: May 31, 2019

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
